                             Case 2:18-cv-01914-RFB-GWF Document 30 Filed 04/24/19 Page 1 of 3



                         1    F. Christopher Austin, Esq.
                              Nevada Bar No. 6559
                         2    caustin@weidemiller.com
                              WEIDE & MILLER, LTD.
                         3    10655 Park Run Drive, Suite 100
                              Las Vegas, NV 89144
                         4    Tel: (702) 382-4804
                              Fax: (702) 382-4805
                         5    Attorneys for Plaintiffs

                         6
                                                         UNITED STATES DISTRICT COURT
                         7
                                                                 DISTRICT OF NEVADA
                         8

                         9      TISSUE REGENERATION
                                TECHNOLOGIES, LLC and GENERAL
                        10      PATENT, LLC,                                   Case No.: 2:18-cv-1914
                        11
                                           Plaintiffs,
                        12                                                        STIPULATION AND ORDER FOR
                                v.                                                EXTENSION OF TIME TO ANSWER
                        13                                                        OR OTHERWISE RESPOND TO THE
                                MALE PERFORMANCE MEDICAL                          COMPLAINT
                        14      PARTNERSHIP, LLC; MEDICAL
                        15
                                PARTNERSHIP, LLC; R. BAXTER                       (Sixth Request)
                                TEEGARDEN; LEONARD MESSINA;
                        16      RICHARD NEISWONGER a/k/a RICK
                                CHARLES; LAS VEGAS MALE
                        17      PERFORMANCE CLINIC; and PEAK
                                HEALTH GROUP LV LLC,
                        18
                        19                 Defendants.

                        20            Pursuant to Federal Rule of Civil Procedure 6(b)(1) and Local Rule 1A 6-1, Plaintiffs
                        21    Tissue Regeneration Technologies, LLC and General Patent, LLC, (collectively, “Plaintiffs”) and
                        22    Defendants Male Performance Medical Partnership, LLC, Medical Partnership, LLC, Leonard
                        23    Messina, and Las Vegas Male Performance Clinic (collectively, the “Messina Defendants” or
                        24    “Defendants”), by and through their respective counsel of record, Weide & Miller, Ltd., on behalf
                        25    of Plaintiffs, and the Law Offices of Philip A. Kantor, P.C., appearing on behalf of the Messina
                        26    Defendants, hereby agree and stipulate for an extension of time for the Messina Defendants to file
                        27    and serve their answer or other responses to the Complaint from the current deadline of April 26,
                        28    2019, up to and including June 14, 2019. This is the sixth request by the parties for such an
W EIDE & MILLER, LTD.
10655 PARK RUN DR.,
     SUITE 100
    LAS VEGAS,                fca-w-0905                                      1
   NEVADA 89144
  (702) 382-4804
                             Case 2:18-cv-01914-RFB-GWF Document 30 Filed 04/24/19 Page 2 of 3



                         1    extension.

                         2            Good cause for this request exists to provide the parties with time to continue in good faith

                         3    settlement discussions. On December 19, 2018, former counsel for the Messina Defendants

                         4    notified the Court that they had been terminated and moved to withdraw as counsel. See ECF No.

                         5    17 (Howard & Howard Attorneys PLLC and Jonathan W. Fountain’s Motion to Withdraw as

                         6    Counsel).

                         7            On or about January 3, 2019, the undersigned counsel for the Messina Defendants agreed

                         8    to be retained on the representations of the undersigned counsel for Plaintiffs that Plaintiffs would

                         9    agree to the prior order to permit the newly retained counsel for the Messina Defendants time to
                        10    assess the case before having to respond to the Complaint. Subsequent to that extension, the

                        11    undersigned counsel for the Messina Defendants commenced discussions with Plaintiffs’ counsel

                        12    to explore the potential to resolve the matter.

                        13            On March 7, 2019, the Court granted the parties request to extend the deadline for

                        14    Defendants to respond to permit Plaintiffs’ counsel to engage in discussions with subject matter

                        15    experts on issues related to the patents prior to requiring Defendants to answer or respond. See

                        16    ECF No. 27. While this was only the first extension since the Messina Defendant’s retention for

                        17    their current counsel, it was the fourth request from the commencement of the action. The purpose

                        18    of that extension was to provide a window for the parties to continue settlement discussions. Id.
                        19            On March 27, 2019, the parties requested an additional extension to afford Plaintiff’s

                        20    additional time to conclude discussions with subject matter experts and follow-up with counsel

                        21    for Defendants. That occurred, but at a date too near the present deadline to permit Defendants

                        22    to assess the same or for the parties to otherwise conclude negotiations.

                        23            Accordingly, the parties have agreed to extend the time for Defendants to answer or

                        24    otherwise respond to the complaint to permit Defendants to consult with their counsel on

                        25    Plaintiffs’ proposal and to thereafter continue to engage in efforts to assess whether a resolution

                        26    of the dispute can be achieved.

                        27    ///

                        28    ///
W EIDE & MILLER, LTD.
10655 PARK RUN DR.,
     SUITE 100
    LAS VEGAS,                fca-w-0905                                        2
   NEVADA 89144
  (702) 382-4804
                             Case 2:18-cv-01914-RFB-GWF Document 30 Filed 04/24/19 Page 3 of 3



                         1            For the foregoing reasons, the parties hereby stipulate to extend the deadline for the

                         2    Messina Defendants to answer or otherwise respond to the Complaint from April 26, 2019, to

                         3    June 14, 2019. Service of this Stipulation is also being made on the Messina Defendants’ counsel

                         4    of record, Howard & Howard, PLLC.

                         5            DATED: April 24, 2019.

                         6            IT IS SO AGREED AND STIPULATED:

                         7     WEIDE & MILLER, LTD.                              LAW OFFICES OF PHILIP A. KANTOR, P.C.

                         8     By: /s/ F. Christopher Austin                     By: /s/ Philip A. Kantor
                               F. Christopher Austin, Esq.                       Philip A. Kantor, Esq.
                         9     Nevada Bar No. 6559                               Nevada Bar No. 6701
                               caustin@weidemiller.com                           prsak@aya.yale.edu
                        10     10655 Park Run Drive, Suite 100                   1781 Village Center Circle, Suite 120
                               Las Vegas, NV 89144                               Las Vegas, NV 89134
                        11     (702) 382-4804                                    (702) 255-1300
                               Attorneys for Plaintiffs                          Attorneys for Messina Defendants
                        12

                        13

                        14                                                IT IS SO ORDERED:

                        15

                        16                                                UNITED STATES MAGISTRATE JUDGE

                        17                                                DATED: April 25, 2019

                        18
                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
W EIDE & MILLER, LTD.
10655 PARK RUN DR.,
     SUITE 100
    LAS VEGAS,                fca-w-0905                                     3
   NEVADA 89144
  (702) 382-4804
